Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Interpretation
1a. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Non-Statutory Double Patenting Rejections
1b. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 25-48 are rejected based on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of Shattil (US 10,735,503 B2, hereinafter Shattil ‘503 in view of Chiang (US 20180160465 A1).

Regarding Claims 25-48, the claims are not patentably distinct with Shattil ‘503 and are obvious in view of Chiang. See the following comparison table. The difference of relevant claims between instant applicant and Shattil ‘503 are underlined, and the differences are obvious in view of Chiang (see the discussion following the table).

Table 1 Non-Statutory Double Patenting

Instant Application 16,934,708
Parent Patent 10,735,503
25, A method performed by a base station in a cellular network communicatively coupled to a content delivery network, comprising:


	receiving wireless network topology information from a plurality of wireless user devices, each of the plurality of wireless user devices determining which other wireless user devices are within radio communication range;





	receiving a request for content from a first wireless user device;

from the wireless network topology information, selecting a second wireless user device that has the content and is in close proximity to the first wireless user device;


	transmitting a radio resource allocation to the first wireless user device that is used by the first 


listening to transmissions from other wireless client devices in the cellular network for determining a local wireless network topology of wireless client devices that indicates from which of the other wireless client devices the wireless client device could directly receive content;  

transmitting the local wireless network topology to a server in the content delivery network;  

transmitting a request for content to the server;  


receiving a message from the server via the cellular network, the message indicating at least one source wireless client device in the local wireless network topology that contains the content;  and
 
directly receiving the content from the at least one source wireless client device via a peer-to-peer link in the cellular network. 


See also Chiang Fig 1A-1B.


    7, The method of claim 1, further comprising transmitting a request for 
the content to the at least one source wireless client device via a 
peer-to-peer link in the cellular network.
27, The method of claim 25, 
wherein the second wireless user device is a content source, a relay, or a node in a cooperative cluster of nodes.
1, …….
receiving a message from the server via the cellular network, the message indicating at least one source wireless client device in the local wireless network topology that contains the content;  and

28, The method of claim 25, 
wherein each of the plurality of wireless user devices listens to transmissions from the other wireless user devices to determine which of the other wireless user devices are within radio communication range.
1, …………..
listening to transmissions from other wireless client devices in the cellular network for determining a local wireless network topology of wireless client devices that indicates from which of the other wireless client devices the wireless client device could directly receive content;  

29, The method of claim 25, 
wherein each of the plurality of wireless user devices determines identification information for each of the other wireless user devices from identification codes in signals transmitted by the other wireless user devices.
Chiang [0030] …..
After receiving the inquire signal, the MSC 306 searches in the centralized database 308 for the requested content and also the identities of the one or more MS's that have the content.  The MSC 306 then sends a reply signal with the search results to the BS 304, which relays the reply signal to the MS 302.  The reply signal may include, without limitation, the location of the MS having the requested content and the identification of the BS covering such a MS.  It should be noted that the aforementioned content request sequence also covers scenarios in which the requested content resides in more than one MS. 

30, The method of claim 25, 
wherein the wireless network topology information comprises link quality information.

1, ……………
listening to transmissions from other wireless client devices in the cellular network for determining a local wireless network topology of wireless client devices that indicates from which of the other wireless client devices the wireless client device could directly receive content;  

31, The method of claim 25, 
wherein the wireless network topology information comprises information about at least one wireless user device’s connectivity to at least one other network.

1, ……………
listening to transmissions from other wireless client devices in the cellular network for determining a local wireless network topology of wireless client devices that indicates from which of the other wireless client devices the wireless client device could directly receive content;  

wherein the peer-to-peer link comprises a Multiple Input Multiple Output link.

[(Chiang discloses peer content sharing in WLAN system which uses MINO extensively, see:
	[0041] …. The technologies that can be used for the direct transmission between the peers include, without limitation, utilizing an existing WLAN communication link in an ad hoc network and using direct communication through the cellular network frequency range. 

Claims 33-40 are rejected with the same rationales of Claims 25-32.

Claims 41-48 are rejected with the same rationales of Claims 25-32.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Shattil ‘503’s method of content sharing with Chiang’s method for mobile peer-to-peer content sharing with with the motivation being to provide a quick content sharing with peers (Chiang, Abstract).



Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 25-48 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (US 20180160465 A1) in view of US 7783777 B1 (Pabla).

2b. Summary of the Cited Prior Art
Chiang discloses a method for mobile peer-to-peer content sharing (Fig 1-10).
Pabla discloses a method for peer-to-peer content sharing/distribution in networks (Fig 1-39).

2c. Claim Analysis
Regarding Claim 25, Chiang discloses:
A method performed by a base station in a cellular network communicatively coupled to a content delivery network, comprising
[(Chiang discloses various a method for peer content sharing in wireless network, see:
[Abstract] Embodiments of the disclosure set forth methods for sharing data in a wireless network.  Some example methods include storing in a database a content related information associated with a first mobile device, receiving a request for the content related information from a second mobile device, searching the database for the content related information, and transmitting a search result to the second mobile device to enable the transfer of content between the first mobile device and the second mobile device. 
	Fig 1A-1B, 5A-5B, 6, 8)]:

	[(Chaing discloses configuring peer devices attached to a base station for content sharing, see:
[0003] A mobile peer-to-peer content sharing method and system is disclosed.  One embodiment of the disclosure sets forth a method for sharing data in a wireless network.  The method includes the steps of establishing a topology of the wireless network, storing location and content related information associated with a first mobile device in the wireless network in a database, searching the database for the content related information in response to a content request associated with a second mobile device in the wireless network, and transmitting a search result to the second mobile device for the transfer of the content between the first mobile device and the second mobile. 
[0025] A BS such as the BS 106 covering the MS 110, MS 112, and MS 114, is configured to maintain communication links with the MS's and query the MS's for certain state information.  Also, the BS 106 is configured to distribute data to any of the MS 110, MS 112, and MS 114.
[0026] FIG. 1B illustrates a configuration of another P2P wireless network 150, arranged in accordance with embodiments of the present disclosure.  Here, the N MS's are coupled to one another in a mesh network 158, where one of the MS's, MS1, is connected to a BS 156.  The MS's are peers in the P2P wireless network 150.  In some implementations, the N peers can exchange data with each other in the mesh network 158 without going through the BS 156, To increase redundancy and mitigate losing 
Fig 1A-1B, 4B, 5A-5B, 6, 8)];
each of the plurality of wireless user devices determining which other wireless user devices are within radio communication range
[(Chiang discloses determining and configuring peer device within communication ranges, see:
[0024] In FIG. 1A, the MSC 102 is configured to manage the BS 10$ and the BS 
108.  The BS 106 and the BS 108 are configured to communicate with the MS's that are in their respective communication ranges.  
Fig 1A-1B, 4B, 5A-5B, 6, 8)];
	receiving a request for content from a first wireless user device
	[(Chiang discloses content request signaling, see:
[0030] After a MSC and a MS exchange data, FIG. 3 is a timing diagram illustrating a content request sequence, arranged in accordance with embodiments of the present disclosure.  Suppose a MSC 306 has discovered a MS 302 and has stored information received from the MS 302 in a centralized database 308 via a BS 304.  In some implementations, the MS 302 requests for content by transmitting an inquire signal to the BS 304, which then forwards the inquire signal to the MSC 306.  The inquire signal may include certain information associated with the requested content, such as a keyword, a tag, and size information.  
	Fig 3, 6)];

[(Chiang discloses select content peer device from configuration information, see:
[0030] After a MSC and a MS exchange data, FIG. 3 is a timing diagram illustrating a content request sequence, arranged in accordance with embodiments of the present disclosure.  Suppose a MSC 306 has discovered a MS 302 and has stored information received from the MS 302 in a centralized database 308 via a BS 304.  In some implementations, the MS 302 requests for content by transmitting an inquire signal to the BS 304, which then forwards the inquire signal to the MSC 306.  The inquire signal may include certain information associated with the requested content, such as a keyword, a tag, and size information.  After receiving the inquire signal, the MSC 306 searches in the centralized database 308 for the requested content and also the identities of the one or more MS's that have the content.  The MSC 306 then sends a reply signal with the search results to the BS 304, which relays the reply signal to the MS 302.  The reply signal may include, without limitation, the location of the MS having the requested content and the identification of the BS covering such a MS.  It should be noted that the aforementioned content request sequence also covers scenarios in which the requested content resides in more than one MS. 
	Fig 3 and 6)];
	transmitting a radio resource allocation to the first wireless user device that is used by the first wireless device to create a peer-to-peer link with the second wireless user device

[0030] After a MSC and a MS exchange data, FIG. 3 is a timing diagram illustrating a content request sequence, arranged in accordance with embodiments of the present disclosure.  Suppose a MSC 306 has discovered a MS 302 and has stored information received from the MS 302 in a centralized database 308 via a BS 304.  In some implementations, the MS 302 requests for content by transmitting an inquire signal to the BS 304, which then forwards the inquire signal to the MSC 306.  The inquire signal may include certain information associated with the requested content, such as a keyword, a tag, and size information.  After receiving the inquire signal, the MSC 306 searches in the centralized database 308 for the requested content and also the identities of the one or more MS's that have the content.  The MSC 306 then sends a reply signal with the search results to the BS 304, which relays the reply signal to the MS 302.  The reply signal may include, without limitation, the location of the MS having the requested content and the identification of the BS covering such a MS.  It should be noted that the aforementioned content request sequence also covers scenarios in which the requested content resides in more than one MS. 
[0041] FIG. 6 is a flow chart illustrating a process for handling data transfer among peers in a P2P wireless network, arranged in accordance with embodiments of the present disclosure.  In operation 602, after a first MS making the request for content receives the location of a second MS with the requested content, the first MS determines whether the content location of the second MS is close enough to establish a direct P2P transmission.  In some example implementations, the first MS establishes a distance between the first MS and the second MS and compares the distance against then in operation 604, the two MS's establish a direct communication with each other so that data transfer for the requested content is accomplished via a direct P2P transmission between the two MS's.  However, if the first MS determines that the distance is not close enough based on the threshold value, then in operation 606, the two MS's establish an indirect communication so that data transfer is accomplished for the requested content by an indirect P2P transmission through at least one BS.  In other implementations, the method of content transfer comprises: receiving, by a second device, a request for information related to a first content; determining, by the second device, if a direct communication between a first device and the second device can be established, wherein the direct communication between the first device and the second device can be established if a distance between the first device and the second device is less than a threshold value; if the direct communication between the first device and the second device can be established, sending, by the second device, the information related to the first content via the direct communication between the first device and the second device; and if the direct communication between the first device and the second device cannot be established, sending, by the second device, the information related to the first content via an indirect communication between the first device and the second device, wherein the indirect communication between the first device and the second device is made through a third device.  The technologies that can be used for the direct transmission between the peers include, without limitation, utilizing an existing WLAN communication link in an ad hoc network and using direct communication through the cellular network frequency range. 

	Chiang does not elaborate about proximity.
	However, Pabla discloses:
	from the wireless network topology information, selecting a second wireless user device that has the content and is in close proximity to the first wireless user device
	[(Pabla discloses select the nearest peer device with requested contents, see:
[(Col 9 Lines 37-63] FIG. 38 is a flowchart of a method for locating and obtaining nearby content in a peer-to-peer CDN according to one embodiment.  As indicated at 
520, a peer node may request a particular content on the network.  As indicated at 522, the nearest content publishing peer node with the requested content may be determined.  In one embodiment, the requesting peer node may receive two or more responses (e.g. advertisements) to the request for the content, and may determine from these responses the nearest content publishing peer node with the requested content.   The peer node may then get the requested content from the determined nearest content publishing peer node.  For example, if the two peer nodes discussed in FIG. 37 respond to the request, the nearest of the two peer nodes may be determined.  If the other peer node (the edge content publisher) is nearer to the requesting peer node on the network than the peer node (the primary content peer node), the requesting peer node may receive the content from the edge content publisher.  If the peer node (the primary content peer node) is nearer to the requesting peer node on the network than the other peer node (the edge content publisher), the requesting peer node may receive the content from the primary content peer node.  After receiving the requested content, the requesting peer node may cache and publish the content for access by other peer 
	Fig 38, Step 522, see also Fig 34A-39)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Chiang’s method for mobile peer-to-peer content sharing with Pabla’s method for peer-to-peer content sharing/distribution in networks with the motivation being to provide	a quick content sharing with nearby peer (Pabla, Abstract).

Regarding Claim 26, Chiang discloses:
wherein the peer-to-peer link is a single-hop or a multi-hop link
[(see Fig 1A for single-hop link, and Fig 1B for multi-hop link)].

Regarding Claim 27, Chiang discloses:
wherein the second wireless user device is a content source, a relay, or a node in a cooperative cluster of nodes
[(see:
[0041] FIG. 6 is a flow chart illustrating a process for handling data transfer among peers in a P2P wireless network, arranged in accordance with embodiments of the present disclosure.  In operation 602, after a first MS making the request for content receives the location of a second MS with the requested content, the first MS determines whether the content location of the second MS is close enough to establish then in operation 604, the two MS's establish a direct communication with each other so that data transfer for the requested content is accomplished via a direct P2P transmission between the two MS's. 
Fug 6)].

Regarding Claim 28, Chiang discloses: 
wherein each of the plurality of wireless user devices listens to transmissions from the other wireless user devices to determine which of the other wireless user devices are within radio communication range
[(Chiang disclose peer devices listen inquiry signaling, see:
[0033] From the perspective of a BS, FIG. 48 is a flow chart further illustrating a process for maintaining the state information of a MS, arranged, in accordance with embodiments of the present disclosure.  In conjunction with FIG. 4A, in response to a query signal from the MSC 404, the BS 406 transmits a query signal to the MS 408 for a status update in operation 414.  In operation 416, the BS 406 waits for the reply signal 410 from the MS 408 to determine the connection status with the MSC 404.  If the reply signal 410 is received, then the BS 406 establishes that the communication, link with the MS 408 is still valid in operation 418.  On the other hand, if the reply signal 410 is not received by the BS 406, then the BS 406 determines that the communication link with the MS 408 is no longer valid in operation 420.  In operation 422, the BS 406 
	Fig 4B)].

Regarding Claim 29, Chiang discloses:
wherein each of the plurality of wireless user devices determines identification information for each of the other wireless user devices from identification codes in signals transmitted by the other wireless user devices
[(see:
[0030] After a MSC and a MS exchange data, FIG. 3 is a timing diagram illustrating a content request sequence, arranged in accordance with embodiments of the present disclosure.  Suppose a MSC 306 has discovered a MS 302 and has stored information received from the MS 302 in a centralized database 308 via a BS 304.  In some implementations, the MS 302 requests for content by transmitting an inquire signal to the BS 304, which then forwards the inquire signal to the MSC 306.  The inquire signal may include certain information associated with the requested content, such as a keyword, a tag, and size information.  After receiving the inquire signal, the MSC 306 searches in the centralized database 308 for the requested content and also the identities of the one or more MS's that have the content.  The MSC 306 then sends a reply signal with the search results to the BS 304, which relays the reply signal to the MS 302.  The reply signal may include, without limitation, the location of the MS having the requested content and the identification of the BS covering such a MS.  It should be 
	Fig 3 and 6)].

Regarding Claim 30, Chiang discloses:
wherein the wireless network topology information comprises link quality information
[(see:
[0003] A mobile peer-to-peer content sharing method and system is disclosed.  One embodiment of the disclosure sets forth a method for sharing data in a wireless network.  The method includes the steps of establishing a topology of the wireless network, storing location and content related information associated with a first mobile device in the wireless network in a database, searching the database for the content related information in response to a content request associated with a second mobile device in the wireless network, and transmitting a search result to the second mobile device for the transfer of the content between the first mobile device and the second mobile. 
Fig 3-6)].

Regarding Claim 31, Chiang discloses:
wherein the wireless network topology information comprises information about at least one wireless user device’s connectivity to at least one other network
[(see:
The method includes the steps of establishing a topology of the wireless network, storing location and content related information associated with a first mobile device in the wireless network in a database, searching the database for the content related information in response to a content request associated with a second mobile device in the wireless network, and transmitting a search result to the second mobile device for the transfer of the content between the first mobile device and the second mobile. 
Fig 3-6)].

Regarding Claim 32, Chiang discloses: 
wherein the peer-to-peer link comprises a Multiple Input Multiple Output link.
	[(Chiang discloses peer content sharing in WLAN system which uses MINO extensively, see:
	[0041] …. The technologies that can be used for the direct transmission between the peers include, without limitation, utilizing an existing WLAN communication link in an ad hoc network and using direct communication through the cellular network frequency range. 
	Fig 3-6)].

Regarding Claims 33-40, the claims disclose similar features as of Claims 25-32, and are rejected based on the same rationales of Claims 25-32.
Regarding Claims 41-48, the claims disclose similar features as of Claims 25-32, and are rejected based on the same rationales of Claims 25-32.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473